DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 7, 9, and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re: claims 4, 7, and 9. The phrase “pull-type” first recited in claim 4 is indefinite in light of the use of the term “type”.  The term “type” fails to clearly define metes and bounds of the claim similar to the use of the term “like”.
The remaining claim is indefinite due to its dependency from claim 4.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent 2974752 to Howard.
Re: claims 1 and 4.  Howard shows in figures 2 and 3 the limitation wherein a stopper device for vehicle comprising:
a movable member 24 rotatable together with a steering wheel; a swing lever 14 capable of swinging in a direction in which the movable member is locked:
a solenoid 52 that comprises a plunger 32, 60 coupled to the swing lever, and a
magnetizing coil 58 to drive the plunger, and that moves the plunger backwardly
by magnetization of the magnetizing coil to cause the swing lever 14 to swing in the locking direction as shown in figure 3:
a first pushing member 28 that pushes the swing lever 14 in an unlocking direction relative to the movable member 24: and a second pushing member 70 that pushes the plunger in a forward-movement direction,
wherein, with the magnetizing coil 58 not being magnetized, when either one of
the first pushing member 28 or the second pushing member 70 becomes malfunction, the swing lever 14 is capable of swinging in the unlocking direction.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Howard in view of JP-2011203074 (JP’074).
Howard shows the use of magnetizing coil 58 but is silent with regards to the coil comprising a first coil and a second coil that form a tandem system.
JP’074 teaches in figure 2 the use of a magnetizing coil for driving a plunger comprising a first coil 12a and a second coil 13a that form a tandem system.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the magnetizing coil of Howard to have included first and second coils forming a tandem system, in view of the teachings of JP’074, in order to provide a means of increasing the magnetizing capacity of the system and a means of maintaining a level of magnetic force in the event one coil fails.
Claims 3 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Howard in view of DE-102009018122 (DE’122).
DE’122 teaches in figure 1 a stopper device comprising a position detecting unit 60 that detects a slide position of a plunger connected to piston 42.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the stopper device of Howard to have included a position detecting unit, in view of the teachings of DE’122, in order to provide a means of determining whether the pawl or swing lever is in an engaged or disengaged position with respect to the movable member.
Claims 5 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Howard in view of JP-2008221994 (JP’994).
Howard shows in figures 2 and 3 the limitation wherein the swing lever 14 is a component capable of restricting a rotational range of the movable member 24 by being latched with the movable member, but is silent with regards to the recitations regarding the steering  and turning units.
JP’994 teaches in figure 1 a stopper device being built in a steering device for a vehicle that has a steering unit shown in the area of lead arrow 20 at which a turning operation of the steering wheel 21 is input and a turning unit shown in the area of lead arrow 33 that turns turning wheels 35, 36, the steering unit and the turning unit being mechanically separated from each other to the same extent as Applicant’s invention.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the stopper device of Howard to have been modified to have been incorporated within a steering device, in view of the teachings of . 
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Howard in view of JP-2011203074 (JP’074) as applied above, and further in view of DE’122.
DE’122 teaches in figure 1 a stopper device comprising a position detecting unit 60 that detects a slide position of a plunger connected to piston 42.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the stopper device of Howard, as modified, to have included a position detecting unit, in view of the teachings of DE’122, in order to provide a means of determining whether the pawl or swing lever is in an engaged or disengaged position with respect to the movable member.
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Howard in view of JP’074 as applied above, and further in view of JP-2008221994 (JP’994).
Howard, as modified, teaches in figures 2 and 3 of Howard the limitation wherein the swing lever 14 is a component capable of restricting a rotational range of the movable member 24 by being latched with the movable member, but is silent with regards to the recitations regarding the steering  and turning units.
JP’994 teaches in figure 1 a stopper device being built in a steering device for a vehicle that has a steering unit shown in the area of lead arrow 20 at which a turning operation of the steering wheel 21 is input and a turning unit shown in the area of lead arrow 33 that turns turning wheels 35, 36, the steering unit and the turning unit being mechanically separated from each other to the same extent as Applicant’s invention.
. 
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Howard in view of DE’122 as applied above, and further in view of JP-2008221994 (JP’994).
Howard, as modified, teaches in figures 2 and 3 of Howard the limitation wherein the swing lever 14 is a component capable of restricting a rotational range of the movable member 24 by being latched with the movable member, but is silent with regards to the recitations regarding the steering  and turning units.
JP’994 teaches in figure 1 a stopper device being built in a steering device for a vehicle that has a steering unit shown in the area of lead arrow 20 at which a turning operation of the steering wheel 21 is input and a turning unit shown in the area of lead arrow 33 that turns turning wheels 35, 36, the steering unit and the turning unit being mechanically separated from each other to the same extent as Applicant’s invention.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the stopper device of Howard, as modified, to have been modified to have been incorporated within a steering device, in view of the teachings of JP’994, in order to provide a means of selectively stopping or restricting a turnable range of a vehicle. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Patent and Patent Applications: WO-9108125, 2017/0268672 to Mukai et al., 2017/0016533 to Gunderson, 2014/0216885 to Heuver, 2005/0258683 to Yamaguchi, 2001/0042669 to Arakawa, and 4934490 to Chang teach the use of similar stopper devices with spring loaded latching levers or pawls selectively engaging a movable member. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELODY M BURCH whose telephone number is (571)272-7114. The examiner can normally be reached Monday - Friday 6:30AM-3PM, generally.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





mmb
January 15, 2022
/MELODY M BURCH/Primary Examiner, Art Unit 3657